DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Allowable Subject Matter
Claims 41-71 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 41-52:
The present invention describes an apparatus, comprising: a multiple-input-multiple-output (MIMO)-capable portable wireless device including: a plurality of mobile device antennas, at least one mobile device radio in communication with the mobile device antennas, and mobile device circuitry in communication with the at least one 
(2) Regarding claims 53-71:
The present invention describes a computer-implemented method, comprising: providing a first portable wireless device to access and cooperate with a multiple-input- multiple-output (MIMO)-capable access point including: a plurality of antennas; circuitry in communication with the antennas; and at least one radio in communication with the circuitry, the multiple-input- multiple-output (MIMO)-capable access point configured to: identify at least one channel based on one or more channel characteristics, for a first transmission to the first portable wireless device and a second transmission to a second portable wireless device, where at least a portion of the first transmission occurs simultaneously with at least a portion of the second transmission, and both the first transmission and the second transmission occur via a first wireless protocol, receive first information from the first portable wireless device that is based on a first measurement performed by the first portable wireless device, receive second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/4/2021